Citation Nr: 1028618	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  09-48 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to March 
1955.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefit sought on appeal.  

In April 2010, the Veteran presented testimony at a personal 
hearing conducted at the St. Petersburg RO before the undersigned 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.  A transcript of this 
personal hearing is in the Veteran's claims folder.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he has bilateral hearing loss as the 
result of noise exposure during service.  In a November 2008 
statement and during his April 2010 hearing, the Veteran stated 
that he served as a hospital corpsman on a combat vessel for 
eighteen months.  He testified that his battle station was on the 
first deck, one deck beneath a gun mount, which meant he was in 
close proximity to large caliber guns without hearing protection.  
The Veteran reported that the ship participated in "shake down" 
exercises in Guantanamo Bay, Cuba where live ammunition was used.  

The Veteran testified that after his separation from service, he 
first noticed hearing loss in approximately 1955 after he 
finished high school.  He indicated that he had to sit closer to 
the professor during college and up front in church in order to 
hear.  The Veteran added that his first hearing evaluation was 
during a 1974 physical examination at his place of employment 
when he turned 40.  The Veteran stated that he was informed he 
had hearing loss at that time.  

The service treatment records are absent for complaints or 
diagnoses of hearing loss.  The Veteran's DD Form 214 shows that 
he served on the USS Northampton.  His military occupational 
specialty was HM 8402-85, hospital corpsman.  The Veteran has not 
received any awards indicative of combat.  

An October 2009 description of the Northampton from the 
Department of the Navy Naval Historical Center reflected that the 
ship was launched in January 1951.  Following shakedown, the 
Northampton spent seven months conducting extensive tests of her 
new equipment.  The evaluation was completed in September 1954 
and she next served as a flagship.  

After reviewing the forgoing, the Board concedes exposure to 
acoustic trauma while serving aboard the USS Northampton.  The 
Board notes that the Veteran is competent to give evidence about 
what he experienced; i.e., being exposed to gunfire.  See Charles 
v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting 
competent lay evidence requires facts perceived through the use 
of the five senses).  Moreover, although the Veteran's military 
occupational specialty was hospital corpsman, the October 2009 
description of the Northampton indicates that the ship spent 
seven months conducting extensive testing of her equipment during 
the time the Veteran served on board the ship.  Accordingly, the 
Board will concede exposure to acoustic trauma.

Moreover, based on the current evidence of record, the Board has 
no reason to doubt the Veteran's testimony that he first noticed 
difficulty hearing in 1955 while in class and at church following 
his separation from service.  Although the Board held the record 
open for 60 days following the April 2010 hearing in order for 
the Veteran to submit hearing related records from his former 
private employer, none have been associated with the claims file.  

The Board observes that the Veteran has not had a VA examination 
in connection with his claim.  The case of McLendon v. Nicholson, 
20 Vet. App. 79 (2006), held that an examination is required when 
(1) there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  The Board concludes an examination is needed 
because there is evidence of a current hearing loss disability 
(August 2003 private audiogram from T.L.P., M.A., CCC-A which 
showed hearing loss), an in-service injury (acoustic trauma), an 
indication that the current hearing loss might be related to the 
in-service acoustic trauma (Veteran's testimony that he initially 
noticed decreased hearing in 1955), and insufficient evidence to 
decide the claim (lack of nexus).  Accordingly, a remand is 
necessary to afford the Veteran a VA examination.  38 C.F.R. § 
3.159(c)(4)(i).  

Additionally, as the matter is already being remanded to afford 
the Veteran a VA examination, the Board will give the Veteran 
another opportunity to submit private treatment records from his 
former employer related to his hearing loss; specifically a 1974 
physical which he testified reflected hearing loss.  38 C.F.R. 
§ 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  After securing any necessary release, 
obtain private treatment records from the 
Veteran's former employer as identified 
during his April 2010 hearing.  The Board is 
particularly interested in a 1974 physical 
examination report which might contain 
audiometric readings.

2.  Schedule the Veteran for a VA examination 
to evaluate his claim for service connection 
for bilateral hearing loss.  A copy of the 
claims folder and this REMAND must be made 
available to the examiner in conjunction with 
the examination.  The examination report must 
include responses to the each of the 
following items:

Based on a review of the claims folder and the 
examination findings, including the service 
treatment records, private treatment reports, 
VA treatment reports, the examiner should 
render any relevant diagnoses pertaining to 
the claim for bilateral hearing loss.  

Additionally, the examiner should state a 
medical opinion as to the likelihood (likely, 
unlikely, at least as likely as not) that any 
current bilateral hearing loss is causally or 
etiologically related to his acoustic trauma 
while serving on board the USS Northampton 
during his military service (November 1951 to 
March 1955) as opposed to its being more 
likely due to some other factor or factors.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of conclusion as it is 
to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

3.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



